DETAILED ACTION
1.	This office action is in response to the communication filed on 02/08/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the telephone interview, on 02/16/2021, with agent Yixue Du (Reg. No. 75581).
The application has been amended as follows: 

10. The computer-implemented method of claim 9, wherein a smart network interface card associated with the gateway host computer comprises an inter-group port for transmitting and receiving inter-group packets, and wherein the global server computer is configured to send the inter-group encryption key to the smart network interface card associated with the gateway host computer.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to distribute at least one symmetric encryption key among a plurality of hosts to enable the hosts to communicate securely with each other.  Independent claims 1 and 11 identify the uniquely distinct features for establishing a trusted channel between a protected region within the CPU of a host computer and a server computer via a remote attestation operation; receiving, at the CPU of the host computer, a symmetric encryption key from the server computer over the trusted channel, wherein the symmetric encryption key facilitates secure communications among a plurality of host computers; and forwarding the symmetric encryption key to the smart network interface card of the host computer over a secure channel established between the protected region within the CPU and the smart network interface card; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Calcaterra et al. (US 20090147958 A1), discloses a method to transmit an encrypted symmetric key to be used to encrypt private information communicated within a group of participants. The other closest prior art, Fries et al. (US 20130142336 A1), discloses a method to distributing a group key to each group member device. However, either singularly or in combination, Calcaterra et 
Therefore, claims 1, 11, and the respective dependent claims 2-10, 12-19 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUAN V DOAN/Primary Examiner, Art Unit 2437